Citation Nr: 1045943	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  10-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include dysthymia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 
1967 and from October 1968 to February 1970, to include a tour of 
duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the Veteran's claim of service connection for 
PTSD.  The Veteran disagreed with this decision in March 2007.  
The RO then issued a Statement of the Case (SOC) on this issue in 
November 2007.  Later that same month, in November 2007, the 
Veteran submitted a signed VA Form 21-4138 in which he referred 
to his pending service connection claim for PTSD.  The Board 
finds that the Veteran's November 2007 VA Form 21-4138 
constituted a timely substantive appeal with respect to the 
denial of service connection for PTSD.  See 38 C.F.R. § 20.202 
(2010).  Thus, this issue is as stated on the title page of this 
decision.

In a July 2009 rating decision, the RO determined that new and 
material evidence had not been received sufficient to reopen the 
Veteran's previously denied claim of service connection for PTSD.  
The July 2009 denial with regard to PTSD is a reconsideration of 
the October 2006 rating decision.  A Travel Board hearing was 
held at the RO in June 2010 before the undersigned Acting 
Veterans Law Judge and a copy of the hearing transcript has been 
added to the record.

Claims of service connection for PTSD also encompass claims of 
service connection for all psychiatric disabilities afflicting a 
Veteran based on a review of the medical evidence.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The medical evidence indicates 
that the Veteran has been diagnosed as having dysthymia.  A claim 
for an acquired psychiatric disorder other than PSTD therefore 
must be considered and is listed as an issue above.

The issue of entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include dysthymia, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman Badge (CIB) during active service; thus, his 
in-service stressor relating to combat service while in the 
Republic of Vietnam is conceded.

2.  There is no current, valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection of PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Legally sufficient notice was provided to the Veteran in February 
2006 correspondence, prior to the adjudication of the issue in 
October 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
letter informed the Veteran of the elements of a claim for 
service connection, described the evidence and information needed 
to substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in supplying such 
information. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Notice of VA policies and procedures with regard to assignment of 
effective dates and disability evaluations also was provided in 
February 2006 correspondence.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Any deficiency with respect to this notice, either 
in content or timing, is harmless, however, as service connection 
is not being granted, and hence no evaluation or effective date 
shall be assigned.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained service treatment and personnel records and VA 
outpatient treatment records.  Although the Veteran testified 
that he was in receipt of Social Security Administration (SSA) 
disability benefits, he explained that he had been awarded such 
benefits for shoulder disabilities and not for any psychiatric 
problems.  Thus, a remand to attempt to obtain the Veteran's SSA 
records is not required.  Where the evidence of record was not 
sufficient for adjudication of the issues, VA examinations have 
been provided.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  Applicable Law and Regulation

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  In this case, however, the Board finds that 
the revised § 3.304 is not applicable because the Veteran's in-
service stressor while in combat in Vietnam already has been 
conceded by VA because his combat service has been verified by 
receipt of the CIB.

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

III.  Evidence

The Veteran's service treatment records show that he was not 
treated for PTSD at any time during active service.  His 
psychiatric system was normal clinically at his enlistment and 
separation physical examinations for both of his periods of 
active service.

The Veteran's DD Form 214's for his two periods of active service 
show that he was awarded the Vietnam Service Medal w/2 Bronze 
Service Stars, the Republic of Vietnam Campaign Medal, and the 
Combat Infantryman's Badge.  His military occupational specialty 
(MOS) was infantry individual fire crewman.  He was in Vietnam 
for 1 year, 4 months, and 25 days.

On VA outpatient treatment in December 2004, the Veteran 
complained that he was "transiently saddened" by the 
relationship between his drug-dependent daughter and her 
boyfriend and an ongoing custody battle for his granddaughter.  
He also reported additional financial difficulties.  He stated 
that he had served 1 tour of duty in Vietnam.  Mental status 
examination of the Veteran showed he was neatly and casually 
dressed, normal speech, no slowing or hyperactivity, linear 
thought process, goal-directed thought content, and no evidence 
of delusions.  The Veteran denied any suicidal or homicidal 
ideation.  He also denied any auditory or visual hallucinations.  
The assessment included personality disorder and relational 
problems with his daughter.

In May 2005, the Veteran denied experiencing any psychiatric 
symptoms when seen for evaluation of his "relational problems."  
He stated that he slept and ate well and denied any suicidal or 
homicidal ideation.  He stated that his daughter had moved out of 
his home and he did not know her whereabouts.  Mental status 
examination of the Veteran was unchanged.  The assessment 
included personality disorder, not otherwise specified.  

This assessment was unchanged following subsequent VA outpatient 
treatment in September 2005.  At that time the Veteran was being 
evaluated based on a court order following assault of his 
daughter's boyfriend.

On VA PTSD examination in June 2006, the Veteran denied most 
symptoms of a psychiatric disorder.  He stated that he never had 
psychiatric treatment and never thought that he needed it.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  He reported participating in combat 
in Vietnam and earning his CIB.  He also reported that he had 
been married to his wife for 40 years and had 3 children.  He 
stated that he was quite close to his 2 sons but had a 
problematic relationship with his daughter recently because she 
had had problems with drug abuse.  He also stated that he had 
been hospitalized for depression in 1977.  He denied any fears or 
phobias at present, avoiding any activities or events because of 
psychological stress, and reported only occasional trouble 
sleeping.  He also denied an suicidal or homicidal thoughts.  
Mental status examination of the Veteran showed the Veteran was 
neatly groomed, full orientation, spontaneous, relevant, and 
coherent speech, no disturbances in thought processes, no 
psychomotor retardation or agitation, no evidence of significant 
anxiety or depressive behavior, no panic attacks, and no recent 
depression.  The VA examiner stated that, although the Veteran 
likely met the stressor criterion for a diagnosis of PTSD, he 
reported no other symptoms of the disorder.  This examiner 
concluded that there was no evidence of PTSD or any other Axis I 
psychiatric disorder at present.  There were no Axis I diagnoses.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.

On VA outpatient treatment in May 2008, the Veteran complained of 
chronic PTSD.  He stated that he was unable to sleep.  He also 
stated that he attacked his wife at night and experienced 
flashbacks to his Vietnam service.  He reported that these 
symptoms had worsened recently.  He denied a depressive mood but 
stated that he always felt tired.  The Veteran's wife stated that 
the Veteran had experienced these problems throughout their 40-
year marriage.  She also stated that the Veteran appeared 
depressed and had poor concentration.  The Veteran denied any 
auditory hallucinations or suicidal or homicidal ideation but he 
reported having nightmares remembering Vietnam.  He also stated 
that he had no friends.  The assessment, by a general physician, 
included PTSD.  It was noted that the Veteran's wife wanted the 
Veteran to be seen in the mental health clinic because he at 
times choked her at night "during his trance."  He was referred 
for mental health evaluation.  The Veteran reported on screening 
that a friend had told him he had PTSD and he "wants that 
program."  The psychiatrist indicated "???Dysthymia" as a 
diagnosis.  The Veteran entered a treatment program for 
depression, but was not diagnosed with PTSD by any mental health 
professional.

In April 2009, the Veteran complained of issues with PTSD since 
his combat tour in Vietnam.  He reported that worked on a ranch 
with 19 horses which kept him busy.  Mental status examination of 
the Veteran showed full orientation, appropriate grooming and 
dress, and no suicidal or homicidal ideation or psychosis.  The 
assessment, by a lay social worker, was dysthymic disorder, 
personality disorder, and combat stress rule-out PTSD.

On subsequent evaluation by a VA psychiatrist, the Veteran 
complained that he should be service connected for PTSD, and he 
wanted medical documentation.  The Veteran complained that he 
only was able to sleep for 2 hours.  It was otherwise noted that 
the Veteran was unable to come up with any PTSD symptoms 
voluntarily but, upon probing, he endorsed nightmares almost 
daily, sometimes 3 times a night, thrashing about in his sleep, 
smells of things from Vietnam, dreams about killing children in 
Vietnam, an inability to watch war movies, keeping several guns 
at home which he used for practicing target shooting, checking 
the doors when he woke up, and keeping lights off at night.  The 
VA examiner noted that there were frequent discrepancies in the 
Veteran's medical history, in that he told a prior VA examiner 
that he was 70 percent service-connected for PTSD and also he did 
not have any psychiatric problems.  No overt thought disorder was 
present.  The assessment included dysthymia, questionable PTSD, 
and personality disorder, not otherwise specified, by history.

In May 2009, the Veteran stated that he had PTSD based on others' 
description of the problem and reportedly being told on the 
telephone that he was service-connected (70%) for PTSD.  The VA 
examiner stated that, although the Veteran appeared to respond 
openly to questions, he struggled to provide specific dates or 
places things in to chronological order at times.  He reported 
experiencing repeated nightmares (3-4 times a week) which had 
worsened progressively over time with occasional period when they 
were less prevalent, kicking/choking his wife while having 
nightmares, awakening in a cold sweat, walking the house and 
yard, and then sitting on the couch and dozing off and on until 
the sun rises.  He also reported seeing visions of children that 
he saw killed or killed himself during Vietnam.  He further 
reported experiencing his symptoms since he returned from 
Vietnam.  

Mental status examination of the Veteran in May 2009 showed he 
was casually dressed and appropriately groomed, no abnormal 
behavior, fluent speech which was somewhat circumstantial at 
times, and no delusions, hallucinations, obsessions, or 
compulsions.  The Veteran denied any suicidal or homicidal 
ideation.  The Veteran stated that he had 1 biological son whose 
mother had taken him out of the country and he had no contact 
with that son currently.  He also stated that he had 2 step-
daughters whom he was in contact with currently.  He also 
reported tension with 1 daughter over custody of his 
granddaughter.  He stated that his daughter had asserted her 
parental rights the previous week and had taken his granddaughter 
from his care.  The Veteran described an in-service stressor 
which occurred on July 15, 1964, when a sniper was firing rounds 
at his unit.  The Veteran stated that he used a long range rifle 
and fired several rounds at the sniper, thinking he had killed 
him but, when he went to verify this kill, the enemy was still 
alive.  The Veteran stated that he cut off the enemy soldier's 
head with a knife and then drank and used drugs for 2 weeks 
straight.  The Veteran's GAF score was 55, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Axis I diagnoses were dysthymic disorder 
and PTSD.  The Axis II diagnosis was personality disorder, not 
otherwise specified.

On VA examination in June 2009, no relevant complaints were 
noted.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran reported 
that he had served in Vietnam as a mortar man.  He stated that he 
still was married to his first wife and had been married to her 
since 1966.  He had 2 grown children and got along well with his 
son but not with his daughter.  The VA examiner stated that there 
was absolutely nothing in the claims file to substantiate the 
Veteran's story that he had been told that he was 70% service-
connected for PTSD; she also noted that the Veteran had been in a 
depression therapy group, not a PTSD group as he had claimed.  
This examiner also stated that the Veteran's PTSD diagnosis was 
highly questionable and not supported by the evidence available 
to her; she specifically questioned the May 2009 diagnosis by a 
"student."  Mental status examination of the Veteran showed he 
was cleanly groomed with fair eye contact and no psychomotor 
abnormalities, normal speech, no evidence of inappropriateness, 
linear, coherent thinking, no evidence of disorganization or 
delusional/referential content, full orientation, and no suicidal 
or homicidal ideation.  The VA examiner stated that the Veteran's 
scores on psychometric testing suggested he was below the cut-off 
score for Vietnam Veterans and some tendency to inconsistent or 
inflated symptom reporting.  The VA examiner opined that the full 
criteria for PTSD were not met.  Although the Veteran's intrusive 
thoughts were acknowledges, his dreams and most thoughts are not 
so much about the traumatic incidents which occurred in service 
but about his present concerns.  The Veteran also did not give 
clear evidence of avoidance symptoms.  There further was no clear 
evidence of significant impairment due to Axis I symptoms.  The 
VA examiner also stated that, as noted in other VA outpatient 
treatment records, the Veteran's reporting was inconsistent and 
varied from interview to interview.  Objective testing indicated 
a degree of malingering and exaggeration; the Veteran scored 31 
on the test, and the cut-off where one expects to see a tendency 
for inconsistent and inflated symptom reporting was 14.  
Moreover, the endorsed symptoms on interview were not consistent 
with those described on testing.  She concluded that the results 
of the Veteran's psychological testing, taken as a whole, did not 
support a diagnosis of PTSD.  No Axis I diagnosis was given.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified.

In March 2010, the Veteran's treating psychiatrist again 
evaluated his status.  She noted that while the Veteran 
repeatedly endorsed symptoms on a depression questionnaire, he 
"upon confrontation" negated many of his answers.  She noted 
that he could not voluntarily endorse any PTSD symptoms, and 
endorsed only nightly nightmares when closely questioned.  She 
stressed that the Veteran had not been diagnosed with PTSD when 
seen by at least two psychologists, and repeatedly noted that the 
Veteran was an unreliable historian.  At one point she 
capitalized the words and set them off with spacing to emphasize 
them.

IV.  Analysis

While the Veteran is adamant that he should be diagnosed with 
PTSD, he is a layperson lacking the specialized medical knowledge 
and training necessary to render such a diagnosis.  The Veteran 
can report symptoms he can experience and observe through his 
five senses, but cannot analyze those symptoms and reason out a 
diagnosis; this is not a situation where the proper diagnosis is 
evident based on lay observation, such as with a broken limb.  
His analysis is not competent evidence of PTSD.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007) (when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation). 

Further, the Veteran is not reporting the diagnosis of PTSD by 
some competent and qualified medical professional, which would be 
competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Instead, he is relying on the opinion of an 
unidentified "friend" who allegedly has been diagnosed with 
PTSD.

The competent evidence of record regarding the current diagnosis 
of the Veteran's psychiatric disorder overwhelmingly shows that 
there is no valid diagnosis of PTSD.  One general medical 
practitioner, meaning not a psychiatrist or psychologist, noted 
PTSD as a diagnosis based in large part on the Veteran's reports 
of his medical history; while he conducted some degree of 
examination, he did not make any attempt to conform to the 
required DSM-IV requirements, and recognized his lack of 
expertise when referring the Veteran for evaluation by a mental 
health practitioner.  That doctor stated quite clearly that a 
diagnosis of PTSD was not warranted; dysthymia was.  The only 
other diagnosis of PTSD was in May 2009, by a student doctor.  
The assessment was based on the Veteran's subjective reports of 
PTSD symptomatology.

Every other VA examiner and care provider has stated that a 
diagnosis of PTSD was not warranted or was, at best, 
questionable.  Numerous inconsistencies in the Veteran's reported 
medical history and symptoms, inconsistencies between reports and 
objective testing, and testing showing a tendency to malinger 
undermine the credibility of the Veteran, as well as any 
diagnosis or assessment based on his reports.  The Board finds 
that there is no valid diagnosis of PTSD.  The Veteran's reports 
of symptoms are not credible, and reflect a regurgitation of 
information supplied by friends, other patients, or doctors 
attempting to help him.  It is clear that the Veteran does have 
some mental disorder, but it is not PTSD.

In the absence of a diagnosis of PTSD, service connection for 
that disease may not be granted.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board observes that the Veteran's diagnosis of a personality 
disorder is not considered a disability for VA purposes.  See 
38 C.F.R. § 4.127 (2010).  However, the Veteran has also been 
diagnosed with dysthymia and depression.  In light of the Court's 
recent decision in Clemons, noted above, the claim of service 
connection for PTSD must also be considered a claim for those 
conditions.

While the Veteran has been examined several times and doctors 
have made clear their opinions with regard to any link between 
PTSD and service, no qualified medical opinion has been obtained 
with regard to any other diagnosed acquired psychiatric disorder.  
Remand is required to obtain such an opinion.

Additionally, because the elements of service connection for PTSD 
vary somewhat from those for other disabilities, new notice 
should be provided to the Veteran to ensure compliance with VA's 
duty.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service 
representative with appropriate notice with 
respect to the claim of service connection 
for an acquired psychiatric disability other 
than PTSD, to include dysthymia.  A copy of 
the notice letter should be included in the 
claims file.

2.  Schedule the Veteran for a VA Mental 
Disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric disorders, and should 
opine as to whether any such are at least as 
likely as not caused or aggravated by 
military service.  A full and complete 
rationale for all opinions expressed must be 
provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated, if 
required.  The RO should then readjudicate 
the claims on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran and 
his representative the requisite time period 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


